Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 3 recites “the second end comprises an electric conductive pad or an end electronic tip”.  Emphasis added.  The “second end” is including in the “second part” and the “first end” is including in the “first part” as set forth in claim 1. Claim 1 also recites that “the electronic end tip protrudes from the first part”.  Emphasis added.  So as a result it is unclear how the tip is able to be in both the first end and part and the second end and part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-4, 6, 10, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by OMURA (US 2017/0285766) in view of Horie et al (US 2017/0090605).

As per claims 1 and 17 OMURA depicts in figure 3 and discloses:  A stylus 210 for a touchscreen 112 { [0027] The display 112 includes a coordinate sensor 114 as sensing means that senses a contact and proximity of an object such as a finger and a dedicated pen. } comprising: a barrel extending in a longitudinal direction, the barrel comprising: a first end comprising an opening and a second end, the first end and the second end being, in the longitudinal direction, opposite to one another, and a first part and a second part, the first part including the first end and the second part including the second end;

    PNG
    media_image1.png
    366
    425
    media_image1.png
    Greyscale
an electronic tip 300 received at least in part in the barrel and configured to have at least an in use configuration in which the electronic tip 300 protrudes from the first part of the barrel through the opening; at least two actuators 308 & 310 actuators 308 & 310 extending in the longitudinal direction, being configured to be actuated independently from the other actuators 308 & 310 and having at least two configurations; at least a detector for detecting the configuration of the at least two actuators 308 & 310 { [0050] When a user presses the mode switching unit 308 or 310, the mode switching unit 308 or 310 transmits a switching unit type signal to the output circuit via a signal line.} ; and communication components configured to send information relative to the configuration of the at least two actuators 308 & 310 { [0052] The signal transmitting unit 306 is means that transmits the contact signal and the switching unit type signal, which are output by the output circuit, to the image display device 110. In this embodiment, the signal transmitting unit 306 transmits the contact signal and the switching unit type signal to the image display device 110 using a wireless communication such as an infrared light and Bluetooth (registered trademark). In other embodiments, these signals may be transmitted to the image display device 110 via a signal line.}.  

Regarding claims 1 and 17 OMURA is silent as to: at least two actuators 308 & 310 positioned in a circumferential direction relative to one another on the second part of the barrel.  With respect to claims 1 and 17 Horie et al depicts in figure 4 and discloses: at least two actuators 42B, 42E & 42E positioned in a circumferential direction relative to one another on the second part of the barrel 2M .

Regarding claim 6 OMURA discloses:   The stylus 210 according to claim 1, wherein at least one actuator 308 & 310 is configured to be actuated in the longitudinal direction. With respect to claim 6 Horie et al depicts in figure 4 and discloses: [0099] Furthermore, the knock cam mechanism of the position indicator 1M is provided with knock bars 42B, 42R, and 42E corresponding to each of joint parts to which a respective one of the position indicator cartridges 3B, 3R, and 3E are fitted. Moreover, any of the knock bars 42B, 42R, and 42E is moved by sliding to the pen tip side. Thereby, the tip of the pen tip part 313 of any of the position indicator cartridges 3B, 3R, and 3E protrudes to be coupled to a sensor of a position detecting device by electromagnetic induction..

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the actuators of OMURA et al in a circumferential direction relative to one another as taught by Horie et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide the actuators in a circumferential direction relative to one another because it flows with the stylus barrel providing a streamlined user friendly design.

As per claim 2 OMURA depicts in figure 3 and discloses:   The stylus 210 according to claim 1, wherein the second end comprises at least a second part actuator.  {Note: See markup figure 3 supra}

As per claim 3 OMURA depicts in figure 3 and discloses insofar as the claim is definite and understood:   The stylus 210 according to claim 1, wherein the second end comprises an electric conductive pad or an end electronic tip.  { Note: 304 & 306, which are circuits, are located in the second end and the second part and seen to have electric conductive pads as required by the claim. }

As per claim 4 OMURA depicts in figure 3 and discloses:   The stylus 210 according to claim 1, wherein the first part of the barrel comprises a first part actuator 302. {Note: See markup figure 3 supra}

As per claim 10 OMURA depicts in figure 3 and discloses:   The stylus 210 according to claim 1, wherein the first part and the second part of the barrel have at least two configurations relative to one another.  {Note: See markup figure 3 supra and “configuration” is defined as either “the relative disposition or arrangement of the parts or elements of a thing” or “external form, as resulting from this; conformation” and OMURA depicts two arrangements or external forms.}


As per claim 12 OMURA depicts in figure 6 & 7 and discloses:   The stylus 210 according to claim 1, wherein the stylus 210   comprises a motion detector S601 & S701 and/or an inclination detector.  

As per claim 13 OMURA discloses:   The stylus 210 according to claim 1 comprising a memory unit. { [0044] The signal processing unit 304 is means that monitors the contact sensor 302 and determines whether or not the drawing device 210 contacts. In this embodiment, a semiconductor circuit may be employed as the signal processing unit 304. The signal processing unit 304 is configured to include a voltage converter circuit, an A/D converter circuit, a memory circuit, a determination circuit, and an output circuit. }

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over OMURA (US 2017/0285766) in view of Horie et al (US 2017/0090605) as applied to claim 1 above, and further in view of Kim et al (US 2004/0140963).  OMURA as modified by Horie et al discloses the claimed invention with respect to claim 1. See description supra.

Regarding claim 5 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 1, wherein the second part   comprises a clip, the clip being an actuator and/or the clip comprising a display.  With respect to claim 5 Kim et al depicts in figure 7 discloses and: a clip 48 being an actuator 54B.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the stylus of OMURA et al as modified by Horie  et al with a clip being . 
	

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over OMURA (US 2017/0285766) in view of Horie et al (US 2017/0090605) as applied to claim 1 above, and further in view of Yamamoto et al (US 5,969,296). OMURA as modified by Horie et al discloses the claimed invention with respect to claim 1.  See description supra.

Regarding claim 7 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 1, wherein at least one actuator is configured to be actuated in translation or in rotation.  Regarding claim 8 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 1, wherein at least one actuator is configured to be actuated in the circumferential direction.   Regarding claim 9 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 1, wherein at least one actuator is configured to be actuated in a radial direction.  With respect to claims 7-9 Yamamoto et al depicts in figures 1-3 and discloses: at least one actuator is configured to be actuated in translation or in rotation, in the circumferential direction and in a radial direction.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the at least one actuator of OMURA et al as modified by Horie et al configured to be actuated in translation or in rotation, in the circumferential direction and in a radial direction as taught by Yamamoto et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide at least one actuator is configured to be actuated in translation or in rotation, in the circumferential direction and in a radial .

Claims 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over OMURA (US 2017/0285766) in view of Horie et al (US 2017/0090605) as applied to claims 1, 13 and 17 above, and further in view of Bhavnani et al (US 2006/0282486).  OMURA as modified by Horie et al discloses the claimed invention with respect to claims 1, 13 and 17. See description supra.

Regarding claim 11 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 1, wherein the barrel and/or at least one actuator comprise a display.  Regarding claim 14 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 13, wherein the memory unit is configured to store information relative to at least a personalization of one actuator.  Regarding claim 18 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 17, comprising a memory unit, wherein the memory unit is configured to store information relative to at least a personalization of one actuator.    With respect to claims 11, 14 and 18 Bhavnani et al depicts in figure 4 and discloses: display 4 and discloses a memory unit in [0031], [0034], [0035] & [0036].

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the stylus of OMURA as modified by Horie et al with a display and memory unit as taught by Bhavnani et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a stylus with a display and memory unit so as to provide “a hand held implement which incorporates an integral calculator and also [0010]  of Bhavnani et al.

	
Claims 15-16 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over OMURA (US 2017/0285766) in view of Horie et al (US 2017/0090605) as applied to claims 1 and 17 above, and further in view of Cook (US 2008/0030486). OMURA as modified by Horie et al discloses the claimed invention with respect to claims 1 and 17.  See description supra.

Regarding claims 15 and 19 OMURA as modified by Horie et al is silent as to:   The stylus 210 according to claim 1, wherein the electronic tip has a retracted configuration in which the electronic tip is entirely received in the barrel.   Regarding claims 16 and 20 OMURA as modified by Horie et al discloses:  The stylus 210 according to claim 15, wherein the barrel comprises a writing tip received at least in part in the barrel, the writing tip having an in-use configuration in which the writing tip is received in part in the barrel and protrudes from the first part of the barrel through the opening and a retracted configuration in which the writing tip is entirely received in the barrel.  With respect to claims 15-16 and 19-20 Cook discloses:  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the stylus of OMURA as modified by Horie et al with an electronic tip and a writing tip entirely received in a barrel as taught by Cook.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic tip and writing tip entirely received in a stylus barrel to provide “a multi-functional pen input device and more particularly to a pen input device for writing on a paper medium, such as a ball point pen and/or a mechanical pencil, and an active stylus and optionally a pen input device for use on a virtual medium, housed in a single housing.”  See [0002] of Cook.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd